ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-841, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), LEE D. GOTTESMAN of TOMS RIVER, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law pursuant to Rule l:20-13(b)(l) since May 13, 2013, should be suspended from the practice of law for a period of three years, based on respondent’s guilty plea in the United States District Court for the District of New Jersey to tax evasion, in violation of 26 U.S.C. § 7201, and willful failure to pay payroll taxes, in violation of 26 U.S.C. § 7202, conduct that violates RPC 8.4(b) *29(criminal act that reflects adversely on the lawyers’ honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that the term of suspension should be retroactive to May 13, 2013, the date of the respondent’s temporary suspension from practice;
And good cause appearing;
It is ORDERED that LEE D. GOTTESMAN is suspended from the practice of law for a period of three years, retroactive to May 13, 2013, and until further Order of the Court, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law in this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.